                                   UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION AT DAYTON

ANJUM A. QURESHI, et al.,

         Plaintiffs,                                             Case No. 3:18-cv-27

vs.

INDIAN RIVER TRANSPORT, et al.,                                  Magistrate Judge Michael J. Newman
                                                                 (Consent Case)
      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

         Now before the Court is Defendants’ motion to enforce the parties’ settlement agreement.

Doc. 25. This civil consent case came before the Court for oral argument on July 22, 2019 at 10:15

a.m. in Dayton, Ohio. Attorney Jordan Lebovitz, current counsel of record for Plaintiffs, and

Plaintiff, Anjum A. Quershi, 1 appeared. Beth Lashuk on behalf of Defendants also appeared. Mr.

Quershi reported that his interests are no longer aligned with that of his attorney, and Mr. Lebovitz

advised the Court he will be filing a motion to withdraw.

         The Court thereby ORDERS Attorney Lebovitz to file and serve on Plaintiff his motion to

withdraw as counsel -- in accordance with Local Rule 83.4 -- by Friday, July 26, 2019. Plaintiff

is ORDERED to advise the Court by Friday, August 9, 2019 whether he objects to the motion to

withdraw or consents to the motion and intends to proceed pro se. Such notice shall be sent to

Office of the Clerk, Walter H. Rice Federal Building & Courthouse, 200 West 2nd St., Dayton,

Ohio 45402 via overnight mail. In the interest of allowing time for the filing of this motion and


         1
            The Court notes that, though she did not appear at the hearing, Anna Qureshi is also a Plaintiff in this case.
This order serves as a notice of her right to appear at the September 10th hearing through Counsel or pro se. Prior to
the next hearing, Attorney Lebovitz shall inform the Court whether Plaintiff Anna Qureshi will continue participating
in this case, and whether he will represent her in that capacity.
the response, the oral argument on the motion to enforce is HEREBY CONTINUED until

September 10, 2019 at 10:00 a.m., a date agreed to by all counsel and Mr. Qureshi.

        Plaintiff is hereby ADVISED that he will be permitted to present evidence, including, but

not limited to, witness testimony from Rafiq Rokaria and others, at the September 10th hearing.

The Court also ORDERS Attorney Lebovitz, per Local Rules, to promptly serve a copy of this

order on Anjum A. Qureshi and Anna Qureshi. Finally, if Rafiq Rokaria seeks to appear in this

matter as counsel for Anjum and/or Anna Qureshi, he shall file a motion to appear pro hac vice in

compliance with the Local Rules.

        IT IS SO ORDERED.



Date:   July 23, 2019                               s/ Michael J. Newman
                                                    Michael J. Newman
                                                    United States Magistrate Judge
